Citation Nr: 1810220	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right leg residuals of a gunshot wound (hereinafter "right leg disorder").


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Morrad, Associate Attorney 




INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in August 2017, on which occasion it was remanded for further development, to include providing the Veteran with a VA examination.  The directive regarding an examination and opinion regarding the possibility of causation and aggravation of disability by his service-connected disability was not adequately completed and that matter will be remanded for compliance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability, to include as secondary to his service-connected right leg disorder.  In an August 2017 decision, the Board remanded the Veteran's instant appeal for additional development.  The Board specifically requested that the examiner address whether the Veteran's low back disability was caused by or aggravated by the Veteran's service-connected right leg disorder on an at least as likely as not basis.  The remand directive also requested rationale for any opinions rendered.  

Although an examination was provided in November 2017 and the VA examiner rendered an opinion regarding causation, the examiner did not provide sufficient rationale to support the rendered opinion.  The VA examiner's rationale that the Veteran's low back disability was not caused by his service-connected right leg disorder was simply that the Veteran's "separation exam report dated [October 4, 1954] is silent about residual lower back injuries or conditions."  This rationale is insufficient to explain whether his right leg disorder caused or aggravated the Veteran's low back disability.  Additionally, the VA examiner did not offer an opinion or explanation as to whether the Veteran's low back disability was aggravated beyond the natural course of the condition by his service-connected right leg disorder.  

Before a decision can be reached on this claim, the Board finds that a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements with the November 2017 VA examiner, or another appropriate clinician if the November 2017 VA examiner is not available, to provide a supplemental medical opinion in this case.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's low back disability was caused by his service-connected right leg disorder.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability was chronically worsened beyond a normal progression (aggravated) by his service-connected right leg disorder. 
If the examiner finds that the Veteran's low back disability was not caused or aggravated by his service-connected right leg disorder, the examiner should provide a complete rationale as to why.  In other words, the conclusion that the Veteran's low back disability did not exist at separation cannot also be the rationale as to why the right leg disorder did not cause or aggravate the low back disability.  

If the examiner finds that any component of the Veteran's low back disorder has been aggravated by his service-connected right leg disorder, a description of the baseline level of disability prior to such aggravation must be provided.  

The examiner need only physically examine the Veteran if a physical examination is necessary to render an adequate opinion.  Any and all diagnostic testing which the VA examiner deems necessary should be scheduled and performed.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for low back disability, to include as secondary to right leg disorder.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




